PER CURIAM.
Following rulings made in the cases of Western Union Telegraph Co. v. Louisville & Nashville R. Co., 238 Fed. 26, - C. C. A. - (present term, U. S. Circuit Court of Appeals, 5th Circuit), and Western, Union Telegraph Co. v. Atlanta & West Point R. Co., 238 Fed. 36, - C. C. A. - (present term, U. S. Circuit Court of Appeals, 5th Circuit), the decree appealed from in the above-entitled cause is modified, by adding thereto an order that the appellant have 'leave to amend its bill of complaint, as it may be advised, within 30 days after the filing in the District Court of the mandate of this court. As so modified, the decree appealed from is affirmed, with costs against the appellant.